INDEPENDENT CONTRACTOR AGREEMENT

THIS INDEPENDENT CONTRACTOR AGREEMENT (this “Agreement”) is entered into as of
July 1, 2009 (the “Date of this Agreement”) between Skilled Healthcare Group,
Inc. (the “Company”) and Mark D. Wortley the (“Consultant”).

RECITALS



A.   The Company is a holding company with subsidiaries that operate skilled
nursing facilities, assisted living facilities, a rehabilitation therapy
business, and a hospice business.

B. Consultant has experience and expertise in the rehabilitation therapy
industry.



C.   The Company desires to retain the services of the Consultant and the
Consultant desires to provide consulting services to the Company, upon the terms
and subject to the conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Company and the Consultant hereby agree as follows:

1. Retention as Consultant.

a. Subject to the terms and conditions contained in this Agreement, the Company
hereby retains the Consultant as a consultant, and the Consultant hereby agrees
to render consulting services to the Company for a period of eighteen
(18) months following the date of this Agreement (the “Term”). During the Term,
the Consultant shall perform the services as may be reasonably requested by the
Company’s Chief Executive Officer or the President of Hallmark Rehabilitation
GP, LLC and Hospice Care of the West. Consultant may perform consulting services
at such locations as necessary to complete the tasks. Consultant shall report to
the Company’s Chief Executive Officer, and shall provide reports as requested by
the Company.

b. During the Term, Consultant shall provide his services exclusively to the
Company with respect to the businesses of operating skilled nursing facilities,
operating assisted living facilities, rehabilitation therapy and the operating
hospices (the “Business”). During the Term, Consultant may perform services,
engage in business activities and/or accept employment for other persons
provided that such other services, activities and/or employment do not interfere
with Consultant’s timely performance of the tasks, do not involve the use of the
Company’s Confidential Information and such person or entity is not engaged in
the Business.

c. The Consultant is not and shall not be an employee of the Company but is and
shall be an independent contractor who, subject to the terms hereof, shall have
sole control of the manner and means of performing his obligations under this
Agreement. The Consultant shall not have, nor shall the Consultant claim,
suggest or imply that the Consultant has, any right, power or authority to enter
into any contract or obligation on behalf of, or binding upon, the Company or
any of its representatives, nor shall Consultant represent himself as having any
employment position with the Company. The Consultant may engage in other
activities as an employee of or consultant to other parties, which do not
prohibit or impair the performance of the Consultant’s obligations under this
Agreement.

d. The Consultant shall pay, when and as due, any and all taxes as a result of
the Consultant’s receipt of the remuneration described in Section 2 of this
Agreement, including estimated taxes, and provide his own benefits and
insurance.

2. Compensation. The Company shall pay to the Consultant $5,555.55 per month on
the last business day of each month beginning with July 2009 and ending
December 2010 and shall pay Consultant’s COBRA healthcare insurance premiums for
the same period for the coverage in effect as of March 2009 or such healthcare
insurance plan as may replace the current coverage from time to time provided
that Consultant remains eligible for COBRA, as compensation for full performance
of services pursuant to this Agreement. The Consultant shall be reimbursed for
all actual and reasonable out-of-pocket expenses incurred by him in performance
of his duties hereunder, provided that all such out-of-pocket expenses have been
authorized in advance by the Company. The Consultant shall not receive any other
compensation or benefits from the Company except as may be otherwise approved in
writing by the Company’s Chief Executive Officer.

3. Proprietary Information.

a. During the Term or at any time thereafter, the Consultant shall not, either
directly or indirectly, use (other than in the performance of the Services) or
disclose to any third person any Confidential Information (as defined in
subsection (b) below). The Consultant further agrees not to make copies on any
Confidential Information, except as may be expressly authorized by the Company.
All documents and material pertaining to the Company or the Services made by the
Consultant or that come into the possession of the Consultant during the term of
this Agreement are and shall remain the property of the Company. Upon expiration
of this Agreement, or upon earlier request of the Company, the Consultant shall
deliver to the Company all such documents and materials in the Consultant’s
possession or control, in addition to all forms of Confidential Information, and
the Consultant shall not allow a third party to take any of the foregoing.

b. For the purposes of this Agreement, “Confidential Information” shall mean any
trade secrets or other information relating to the business of the Company or
its affiliates, or of any customer or supplier of the Company or its affiliates,
that have not been previously publicly released by duly authorized
representatives of the Company including, without limitation, trade secrets,
processes, ideas, inventions, improvements, formulae, know-how, negative
know-how, techniques, drawings, designs, original writings, plans, proposals,
marketing and sales plans, financial information, cost or pricing information,
customer or suppliers lists, specifications, promotional ideas, and all other
concepts or ideas related to the present or potential business of the Company or
its affiliates.

4. Non Competition and Non Solicitation.

a. Consultant shall not, at any time during the two-year period following the
Date of this Agreement, directly or indirectly engage in, have any equity
interest in, or manage or operate any person, firm, corporation, partnership or
business (whether as director, officer, employee, agent, representative,
partner, security holder, consultant or otherwise) that engages in the Business
(x) which competes with the Company anywhere in the States of California,
Kansas, Missouri, Nevada or Texas, (y) which competes with the Company in any
State in which the Company operated a facility at any time (whether before or
after the date of this Agreement) that Consultant was employed by the Company or
(z) which derives $500,000,000 or more in annual consolidated revenues from the
operation of skilled nursing facilities in the United States; provided, however,
that Consultant shall be permitted to acquire a passive stock interest in an
entity engaged in the Business provided the stock acquired is publicly traded
and is not more than five percent (5%) of the outstanding interest in such
business.

b. Consultant shall not at any time during the two-year period following the
Date of this Agreement, directly or indirectly, recruit or otherwise solicit or
induce or encourage any employee, contractor, customer or supplier of the
Company (i) to terminate its employment or arrangement with the Company, (ii) to
otherwise change its relationship with the Company or (iii) to establish any
relationship with Consultant or any other person, firm, corporation or other
entity engaged in the Business.

c. In the event the terms of this Section 4 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

d. As used in this Section 4, the term “Company” shall include the Company and
its parents, affiliates and direct or indirect subsidiaries.

e. The Company agrees that Executive’s continued ownership interests in any
hospice facilities owned by Executive as of March 1, 2009 and any expansion by
satellite located within seventy-five (75) miles of the existing location shall
not constitute a breach of this Section 4 by Consultant; provided that
(1) Consultant does not acquire any additional ownership interests in out
patient therapy and hospice facilities, (2) Consultant is not significantly
involved in the operation of any of such out patient therapy and hospice
facilities, and (3) such ownership interests do not otherwise materially
interfere with Consultant’s duties to the Company hereunder.

5. Termination. This Agreement may be terminated at any time by the Company or
Consultant upon written notice.

6. Entire Agreement. This Agreement constitutes the entire agreement of the
parties in reference to any of the matters or things provided for in this
Agreement or discussed above and supersedes all prior agreements, promises,
representations and understandings.

7. Choice of Law. This Agreement shall be governed by and construed and enforced
in accordance with the internal substantive laws (and not the laws of conflicts)
of the State of Delaware.

8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or enforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

9. Amendment and Waiver. This Agreement may be amended, modified, superseded,
cancelled, renewed, extended or waived only by a written instrument executed by
the parties to this Agreement or, in the case of a waiver by the party waiving
compliance. No waiver by any party of the breach of any term or provision
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be, or construed as, a further or continuing waiver
of any such breach, or a waiver of the breach of any other term or covenant
contained in this agreement.

10. Notices. All notices, requests or consent required or permitted under this
Agreement shall be in writing and shall be given to the other party by personal
delivery, overnight air courier (with receipt signature or facsimile
transmission (with “answerback” confirmation of transmission), sent to such
party’s address or telecopy number as is set forth below such party’s signature
hereto. Each such notice, request or consent shall be deemed effective upon
receipt.

11. Attorneys’ Fees. In the event that either party seeks to enforce its right
under this Agreement, the prevailing party shall be entitled to recover
reasonable fees (including attorneys’ fees), costs and other expenses incurred
in connection therewith, including the fees, costs and expenses of appeals.

12. Headings. The headings of the sections of this Agreement have been inserted
for convenience and reference only and do not constitute a part of this
Agreement.

13. Arbitration; Waiver of Jury Trial. Except for claims for emergency equitable
or injunctive relief which cannot be timely addressed through arbitration, the
parties hereby agree to submit any claim or dispute arising out of the terms of
this Agreement (including exhibits) and/or any dispute arising out of or
relating to Consultant’s consulting relationship with the Company in any way, to
private and confidential arbitration by a single neutral arbitrator through
JAMS/Endispute (“JAMS”). Unless otherwise required by applicable law, subject to
the terms of this paragraph, the arbitration proceedings shall be governed by
the then current JAMS rules governing employment disputes, and shall take place
in Orange County, California. The decision of the arbitrator shall be made in
writing and shall be final and binding on all parties to this Agreement.
Judgment thereon may be entered in any court having jurisdiction. Unless
otherwise required by applicable law, the Parties shall share equally the
arbitrator’s fee and all costs of services provided by the arbitrator and
arbitration organization; however, all costs of the arbitration proceeding or
litigation to enforce this Agreement, including attorneys’ fees and witness
expenses, shall be paid as the arbitrator or court awards in accordance with
applicable law. Except for claims for emergency equitable or injunctive relief
which cannot be timely addressed through arbitration, this arbitration procedure
is intended to be the exclusive method of resolving any claim relating to the
obligations set forth in this Agreement. The parties understand and agree that
they hereby waive any right to a jury trial.

14. Survival. Sections 3, 4 and 7 through 13 shall survive the termination of
this Agreement.

1

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

      THE COMPANY:           


   
By: /s/ Boyd W. Hendrickson
   
Its: Chief Executive Officer
   
Date: March 24, 2009
   
 
 
 
 
   
Address for Notices:  
27442 Portola Parkway, Ste. 200 
Foothill Ranch, CA 92610 
Attention:
   
Facsimile: 
   
 
CONSULTANT:            
/s/ Mark D. Wortley
   
Mark D. Wortley                             
   
Date: March 24, 2009
   
 
   
Address for Notices:
 
   
[Intentionally Omitted]



2